MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                             Feb 18 2016, 9:25 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE
Delmas Sexton, II
New Castle Correctional Facility
New Castle, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Delmas Sexton, II,                                       February 18, 2016
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         38A04-1504-CT-145
        v.                                               Appeal from the Jay Superior
                                                         Court
Keith A. Barand, Brian T.                                The Honorable Terry C.
Taylor, and Ryan A. Masoner,                             Shewmaker, Special Judge
Appellee-Defendants                                      Trial Court Cause No.
                                                         38D01-1007-CT-6



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 38A04-1504-CT-145 | February 18, 2016      Page 1 of 4
                                             Case Summary
[1]   Delmas Sexton, II, was convicted of felony murder in 2011 and is now serving

      a sixty-five-year sentence for that crime. He has been jailed since at least 2009

      and, during that time, he has filed numerous unrelated civil causes of action

      against various defendants, and several appeals of the lower court decisions in

      those cases. The current appeal involves a defamation claim filed by Sexton in

      July 2010. Specifically, he is now appealing the trial court’s order denying his

      repetitive motion for change of judge, as well as his motion for relief from

      judgment, motion for evidentiary hearing, and numerous other motions.

      Concluding that he has waived our review of his claimed errors, we affirm the

      judgment of the trial court.


                                     Discussion and Decision
[2]   We begin by noting that Sexton proceeds in this appeal pro se. A pro se litigant

      is held to the same standards as a trained attorney and is afforded no inherent

      leniency simply by virtue of being self-represented. Zavodnik v. Harper, 17
N.E.3d 259, 266 (Ind. 2014). One risk a litigant takes when he proceeds pro se

      is that he will not know how to accomplish all the things an attorney would

      know how to accomplish. Smith v. Donahue, 907 N.E.2d 553, 555 (Ind. Ct.

      App. 2009), trans. denied. Because the same standards apply to pro se appellants

      as to others, any alleged errors are waived if applicable rules are not complied

      with. Foley v. Mannor, 844 N.E.2d 494, 496 n.1 (Ind. Ct. App. 2006).




      Court of Appeals of Indiana | Memorandum Decision 38A04-1504-CT-145 | February 18, 2016   Page 2 of 4
[3]   Although failure to comply with the appellate rules does not necessarily result

      in waiver of the issues presented, it is appropriate where, as here, such

      noncompliance impedes our review. See In re Moeder, 27 N.E.3d 1089, 1097

      (Ind. Ct. App. 2015), trans. denied. First, Indiana Appellate Rule 43(C) states

      that an appellate brief “shall be produced in a neat and legible manner using

      black print” and “may be copied by any copying process that produces a

      distinct black image on white paper.” The handwritten text in Sexton's thirty-

      page appellate brief is virtually illegible, and the copying process he used

      produced indistinct images.            Consequently, there are countless words and

      sentences that we are unable to decipher or understand.


[4]   Additionally, Indiana Appellate Rule 46(A)(8) requires that contentions in an

      appellant's briefs be supported by cogent reasoning and citations to authorities,

      statutes, and the appendix or parts of the record on appeal. Sexton’s brief is

      replete with bald statements and assertions unsupported by cogent argument or

      citation to relevant authority. Sexton repeatedly directs us to items that were

      not properly submitted to this Court and therefore are not part of the record on




      Court of Appeals of Indiana | Memorandum Decision 38A04-1504-CT-145 | February 18, 2016   Page 3 of 4
      appeal. 1 Moreover, his mere citation to authority in support of an argument is

      insufficient because it is not also supported by cogent reasoning. Sexton’s

      reasoning, as far as we can discern from his illegible brief, is illogical. Failure to

      provide cogent argument has resulted in waiver of Sexton’s claims on appeal.

      See, e.g., Wingate v. State, 900 N.E.2d 468, 475 (Ind. Ct. App. 2009). The

      judgment of the trial court is affirmed in all respects.


[5]   Affirmed.


      Vaidik, C.J., and Bailey, J., concur.




      1
         From what we are able to decipher, the crux of Sexton’s primary claim is that he is entitled to a change of
      judge because he has proof that the trial judge is biased against him, but the trial judge used “his power as a
      judge to strike legitimate and admissible evidence” of that bias. Appellant’s Br. at 14. This so-called
      legitimate and admissible evidence consists of copies of various affidavits containing what the trial court
      described as “scandalous and indecent allegations” against the trial judge and other court officers.
      Appellant’s App. at 11. The trial court twice instructed Sexton that if he wanted the court to consider any
      affidavits, he needed to file original affidavits with original signatures of the affiants. When Sexton again
      filed copies that merely purported to be originals, the court deemed the affidavits inadmissible. Sexton urges
      that if this Court would just review the trial court clerk’s record, we would determine that the affidavits he
      tendered to the trial court are in fact originals. However, Sexton did not properly request a copy of the clerk’s
      record from the clerk of the Jay Circuit and Superior Courts pursuant to Indiana Appellate Rule 12(A), and
      our motions panel has denied his repeated requests for this Court to simply “order” transmittal of that record.
      “It is the responsibility of the appellant to present a record which reveals the error complained of.” Garage
      Doors of Indianapolis, Inc. v. Morton, 682 N.E.2d 1296, 1299, n.1 (Ind. Ct. App. 1997), trans. denied (1998).




      Court of Appeals of Indiana | Memorandum Decision 38A04-1504-CT-145 | February 18, 2016              Page 4 of 4